DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 13-14 are pending. Claims 3-5, 7-10 and 13-14 are withdrawn. Claims 1-2 and 6 are examined on the merits.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (remarks at 8). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“supplement device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“supplement device” is interpreted as requiring the structure(s) of a liquid supply pipe, nozzle or opening (see fig. 8), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper surface of the corresponding substrate” at line 13-14. It’s unclear if this is the same as or different from the “a top surface of a corresponding substrate” recited at line 12. For examination purpose, it’s interpreted as the same.
Claims 2 and 6 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US PGPUB 20180366349), in view of GOSHI (US PGPUB 20170256397).
Regarding claim 1, CHO teaches a substrate processing apparatus (see fig. 20; the apparatus as illustrated in fig. 20 is similar to the apparatus as illustrated in fig. 1-7 and the apparatus as illustrated in fig. 11-13, para. 0140) configured to perform a drying processing of drying substrates by using a processing fluid in a supercritical state (the apparatus dries substrates using a supercritical fluid, see para. 0031, 0034-35, 0094, 0097-98, 0154). 

    PNG
    media_image1.png
    606
    610
    media_image1.png
    Greyscale

CHO’s substrate processing apparatus (fig. 20) comprises:
a processing vessel (process chamber 10, fig. 20, para. 0141-42) in which the drying processing is performed (see para. 0033-34, 0041, 0052, 0065, 0090);
multiple holders (substrate support 50 comprising substrate support members 51, 52, 53, fig. 20) configured to respectively hold the substrates within the processing vessel (see fig. 20, para. 0141), wherein the multiple holders can move in and out of the processing vessel (see fig. 3, substrate support 50 is mounted to a movable shield assembly 200; this teaching also applies to fig. 20, see para. 0140);
multiple supply mechanisms (supply holes 175 connected to fluid supply 20, fig. 20; see also para. 0034, 0040, 0073, 0086, 0091, 0095, 0115, 0119, 0142) each corresponding to each of the substrates held by the multiple holders (see fig. 20) and configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate in the substrates held by the multiple holders (supercritical fluid F from supply holes 175 are supplied along a top surface UP of each substrate W, see fig. 8A, para. 0090-91);
wherein supply holes (e.g., supply holes 175) of the multiple supply mechanisms (as explained above) are provided in a first side surface (supply holes 175 are provided in the back side surface, such as in side wall 150, see annotated fig. 20 above) of the processing vessel (process chamber 10) facing a second side surface (supply holes 175 face the chamber’s front side surface, see annotated fig. 20; likewise, the chamber’s back side surface also face its front side surface) where an opening (entrances 160) of the processing vessel is provided (entrances 160 are provided at the front side surface of process chamber 10, see annotated fig. 20).

    PNG
    media_image2.png
    469
    642
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    640
    478
    media_image3.png
    Greyscale

CHO does not explicitly teach that in the apparatus as illustrated in fig. 20, supply holes 175 are disposed at a height position higher than an upper surface of the corresponding substrate. 
But CHO nonetheless teaches that a plurality of supply holes can be provided at the chamber’s back side surface; each of those supply holes corresponds to each substrate; each of those supply holes is disposed at a height position higher than an upper surface of the corresponding substrate; each of those supply holes is configured to supply, within the processing vessel, the processing fluid along a top surface of the corresponding substrate.
CHO teaches the apparatus as illustrated in fig. 11-19 (annotated fig. 12-13 provided above) comprises multiple supply mechanisms (a plurality of rear supply holes just like “rear supply hole 1713” in fig. 14, para. 0126). For example, in first compartment space S1, one of the first supply holes 171—designated as “rear supply hole 1713”—faces first sub-exhaust hole 261 (see fig. 14, para. 0126). Para. 0126 of CHO provides similar descriptions for one of the second supply holes 172 that faces second sub-exhaust hole 262 in second compartment space S2 and for one of the third supply holes 173 that faces third sub-exhaust hole 263 in third compartment space S3 (see para. 0123-24, holes 172 are in S2, holes 173 are in S3), wherein the sub-exhaust holes 261, 262, 263 are positioned at the front of the apparatus (see fig. 13). Thus, just like “rear supply hole 1713” in S1, there is a rear supply hole in S2 and a rear supply hole in S3 (see also para. 0138, teaching that the fluid supply for second compartment space S2 and third compartment space S3 are identical/similar to the fluid supply for first compartment space S1).
CHO teaches the rear supply holes are provided in a first side surface (rear supply hole 1713 is provided at the back of the apparatus, see annotated fig. 12; the same applies to other rear supply holes) of the processing vessel (process chamber 10) facing a second side surface (rear supply hole 1713 faces the chamber’s front side surface, see annotated fig. 12; the same applies to other rear supply holes) where an opening (entrances 160) of the processing vessel is provided (entrances 160 are provided at the front side surface of process chamber 10, see fig. 1, 3-4, 11-13; see annotated fig. 12-13 above).
CHO teaches each of the rear supply holes corresponds to each of the substrates held by the multiple holders (see fig. 12, a rear supply hole 1713 for a substrate W in S1; each of S2 and S3 has a substrate W, see fig. 11, and each has a rear supply hole, as explained above).
CHO teaches each of the rear supply holes is “disposed at a height position higher than an upper surface of the corresponding substrate” and “configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate of the substrates held by the multiple holders.” For example, CHO teaches that rear supply hole 1713 is adjacent to rear exhaust hole 1813 (para. 0126), wherein hole 1813 is one of first exhaust holes 181 (para. 0126), which are disposed above the substrate’s upper surface (see fig. 11; see fig. 14-19, supercritical fluid F flows across substrate W’s upper surface before being discharged through exhaust hole(s) 181; see also fig. 13, showing a pair of adjacent and parallel holes 171 and 181, wherein rear supply hole 1713 is one of supply holes 171 and rear exhaust hole 1813 is one of exhaust holes 181). As another example, CHO teaches that rear supply hole 1713 faces first sub-exhaust hole 261 (see para. 0126)—“faces” means being parallel (see para. 0121-22)—and first sub-exhaust hole 261 is disposed above the substrate’s upper surface (first sub-exhaust hole 261 is adjacent and parallel to first sub-supply hole 251 (see fig. 13, para. 0126), which is disposed above the substrate’s upper surface (see fig. 11); see also fig. 14-19, supercritical fluid F flows across the substrate W’s upper surface before being discharged through sub-exhaust hole 261). Moreover, CHO teaches that rear supply hole 1713 is one of the first supply holes 171, which supply the supercritical fluid F to the substrate W’s upper surface (see fig. 14-19, para. 0129-36).
Additionally, CHO explicitly teaches that “The structural features of the process chamber 10 of FIG. 11 may be applicable to the process chamber 10 of FIGS. 4 and 20” (para. 0148) and that variations can be made to CHO’s embodiments (para. 0158).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHO’s apparatus as illustrated in fig. 20 to rearrange each of supply holes 175 to a height position higher than an upper surface of the corresponding substrate, with reasonable expectation of supplying supercritical fluid to the substrate, for several reasons. First, rearrangement is considered obvious, see MPEP § 2144.04.VI.C., and each supply hole 175 as rearranged would still perform the same fluid-supplying function as before, thus yielding predictable results. Second, CHO explicitly teaches that “The structural features of the process chamber 10 of FIG. 11 may be applicable to the process chamber 10 of FIGS. 4 and 20” (para. 0148) and that variations can be made to CHO’s embodiments (para. 0158). CHO already teaches that supply holes can be positioned at the chamber’s back side surface and at a height position higher than an upper surface of the corresponding substrate (see rear supply holes in the apparatus illustrated in fig. 11-19). Given these teachings, it would’ve been obvious to apply the structural features of the apparatus of fig. 11 to the apparatus of fig. 20 by rearranging each of supply holes 175 to a height position higher than an upper surface of the corresponding substrate.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to modify CHO’s apparatus as illustrated in fig. 20 to incorporate a plurality of rear supply holes (as taught for the apparatus illustrated in fig. 11-19), with reasonable expectation of supplying supercritical fluid to the substrate, for several reasons. First, CHO explicitly teaches that “The structural features of the process chamber 10 of FIG. 11 may be applicable to the process chamber 10 of FIGS. 4 and 20” (para. 0148) and that variations can be made to CHO’s embodiments (para. 0158). CHO already teaches that rear supply holes can be positioned at the chamber’s back side surface and at a height position higher than an upper surface of the corresponding substrate (see apparatus illustrated in fig. 11-19). Given these teachings, it would’ve been obvious to apply the structural features of the apparatus of fig. 11 to the apparatus of fig. 20 by incorporating a plurality of rear supply holes having a height position higher than an upper surface of the corresponding substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The plurality of rear supply holes, as incorporated into the apparatus of fig. 20, would still perform the same fluid supplying function as before, thus yielding predictable results.
Additionally, CHO does not explicitly teach: “a supplement device disposed in a delivery area adjacent to the processing vessel, and configured to supplement a liquid onto a top surface of at least one of the substrates held by at least one of the multiple holders moved to the delivery area.”
GOSHI teaches a substrate processing apparatus using supercritical fluid (see abstract, fig. 4 & 6), just like the present application; thus GOSHI is analogous. GOSHI teaches a processing vessel in which the drying processing is performed (supercritical processing chamber 510, fig. 4 & 6); a holder configured to hold the substrate within the processing vessel (substrate holding unit 531, fig. 4 & 6). GOSHI also teaches a supplement device (supply pipe 571a, fig. 4 & 6, para. 0115) disposed in a delivery area adjacent to the processing vessel (see fig. 4 & 6, adjacent to chamber 510), and configured to supplement a liquid onto a top surface of a substrate held by a holder (eject a liquid to substrate W2 held by substrate holding unit 531, para. 0115, fig. 4 & 6) moved to the delivery area (see fig. 4 & 6, para. 0110-11, substrate holding unit 531 can move in and out of chamber 510).
The phrase "configured to supplement a liquid onto a top surface of at least one of the substrates held by at least one of the multiple holders moved to the delivery area" is interpreted as intended use because it's directed to how the supplement device is used without imposing any structural requirement. As explained above, GOSHI’s supplement device performs or is capable of performing the recited function(s) and GOSHI’s holder can move to the delivery area. Likewise, CHO’s multiple holders can move in and out of the processing vessel, as explained above.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHO to incorporate a supplement device disposed in a delivery area adjacent to the processing vessel (as taught by GOSHI), with reasonable expectation of supplying liquid to the substrate. It’s well known in the art to have a supplement device disposed in a delivery area adjacent to the processing vessel. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. Here, the supplement device as incorporated would still perform the same function as before (e.g., supply liquid), yielding predictable results.
Regarding claim 2, the combination of CHO and GOSHI teaches the substrate processing apparatus of Claim 1. CHO teaches wherein the multiple holders are arranged at a distance therebetween in a vertical direction within the processing vessel (substrate support members 51, 52, 53 are arranged vertically in process chamber 10, see fig. 20).
Regarding claim 6, the combination of CHO and GOSHI teaches the substrate processing apparatus of Claim 2. CHO teaches the apparatus further comprising: 
a lid (shield assembly 200, fig. 20, para. 0142) configured to open or close the opening (open and close entrances 160 of processing chamber 10, fig. 1, 3-4, 8A-8C, 10, 13, 20, para. 0037-38, 0078-80, 0088) provided at the second side surface of the processing vessel (entrances 160 are provided at the front side surface of process chamber 10, as explained above), 
wherein the multiple holders are provided at the lid (substrate support 50, comprising substrate support members 51, 52, 53, may be installed on shield assembly 200, fig. 3-4, 8A-8C, 10, 20, para. 0038, 0082).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
BIBERGER (US PGPUB 20040040660) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
UEHARA (US Patent 6712081) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
NIXON (US PGPUB 20120111379) teaches a supercritical drying apparatus for processing a plurality of substrates and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714